DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on September 6, 2022.
Currently, claims 1, 7-13, and 15-21 are pending in the instant application. Claims 13, 15, and 17-19 are withdrawn as being drawn to nonelected species. Accordingly, claims 1, 7-12, 16, and 20-21 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on September 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11,162,104; 11,261,448; and 11,319,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.


           Maintained Rejections
Claim Rejections - 35 USC § 103
Claims 1, 7-12, and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Pankratova et al. for the reasons set forth in the last Office action mailed on April 4, 2022 and for the reasons stated below.
Applicant's arguments filed on September 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because nothing in Lee or Pankratova teaches that Y is a substituted or non-substituted alkyloxycarbonyl radical. In response, applicant’s attention is directed to the following teachings of Lee, wherein underline has been added for emphasis.
See page 20 disclosing the following:

    PNG
    media_image1.png
    85
    553
    media_image1.png
    Greyscale
	See page 26 disclosing PNA monomer “q” comprising “Fmoc” as copied below.

    PNG
    media_image2.png
    105
    454
    media_image2.png
    Greyscale

Lee teaches that “PNA monomers q of Scheme 5 were used to synthesize PNA oligomers of Formula I”. See page 62. 
Lee discloses that each of R1-R6 is “hydrido radical”. See page 18 copied below.

    PNG
    media_image3.png
    53
    610
    media_image3.png
    Greyscale

Although Lee does not disclose Fmoc “radical” in the N-terminus of PNA monomer, the fact that almost all variable groups in Formula I was taught to contain a “radical” form, one of ordinary skill of ordinary creativity in the relevant art would have reasonably pursued the “radical” form of Fmoc for Y, thereby arriving at the instantly claimed subject matter.
Applicant argues that one of ordinary skill in the art would not have been motivated to modify Pankratova’s PNA modifications with Lee’s Formula I because Pankratova’s PNA provides “effective lipofectamine-mediated cell delivery” thus there is no “technical defects”. Applicant further argues that there is no “technical advantages of Lee’s PNA” over Pankratova’s PNA, which showed similar potency as Lee’s PNA. In response, it is noted that the presence of “technical defects” in the prior art is not a legally required element under §103. In fact, finding “technology”-dependent motivation is not required. Note that it has been recognized that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the "improvement" is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. See DyStar Textilfarben GmbH & Co. Deutschland KG v. C. H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006). 
Now, contrary to applicant’s argument, Lee’s PNA formula was demonstrated to penetrate the cell membrane without lipofectamine (see pages 67-68), whereas Pankratova’s PNA required “lipofectamine-mediated cell delivery” according to applicant. Hence, the efficacy of “cell delivery” of PNA cannot be deemed “similar” when the two very different experimental conditions/procedures of Lee and Pankratova are compared. As noted in the last Office action, the “improved binding affinity for nucleic acid and cell penetration” of Lee’s PNA formula is sufficient to motivate one of ordinary skill in the art to arrive at the claimed subject matter. 
Applicant argues that the claims are not obvious in view of “unexpectedly high potency”. It is noted that applicant’s analysis of experimental results in the instant specification and in the §1.132 declaration filed on September 6, 2022 as provided at pages 22-27 of the remarks cannot provide evidence of unexpected results. Note that unexpected results must be compared to the closest art, which is Lee in the instant case. Applicant did not provide any comparative data showing that the instantly claimed compound is unexpectedly superior to that of Lee. 
“When unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” (emphasis added). In re Baxter Tavenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991)
 “It is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference” (original emphasis). See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).
The data discussed by applicant at pages 22-27 of the remarks pertaining to use of PNA potency at a significantly low concentration (e.g., “nanomolar” in the declaration) do not show such results were unexpected in view of the beneficial characteristics/properties of Lee’s PNA of Formula I. Note that applicant’s argument that the claimed PNA “have a surprisingly higher potency compared to the antisense compounds disclosed in the cited references” that are not Lee cannot provide evidence for nonobviousness in the instant rejection and all rejections maintained in the instant Office action, because the closest prior art is Lee (the primary reference), not the secondary references relied on by applicant for comparison, because it is the very structural features of Formula I that essentially provide all the functional properties pointed out by applicant. That is, the potency at low concentrations is conferred by Lee’s PNA of Formula I or the instant application’s PNA of Formula I. Further, declarant’s comparison of pre-mRNA-targeting PNA to mRNA-targeting PNA such that “PNA derivatives targeting pre-mRNA showed dramatically higher potency than those targeting mRNA” in paragraph 5 cannot support nonobviousness of the instant claims, unless there is objective, factual evidence that such observation was not expected by a relevant artisan based on the teachings of cited prior art or such differential potency was unexpected compared to Lee. Now, note that Lee expressly taught that the PNA of Formula I “can tightly bind to a pre-mRNA and alter splicing of the pre-mRNA”. See page 14. There is no teaching in Lee that Formula I cannot be designed to be targeted to pre-mRNA, nor is there a showing that Lee’s Formula I is incapable of providing a higher potency when targeting intron/exon junction than targeting mRNA. As such, neither applicant nor declarant provided objective evidence that Lee’s PNA of Formula I could not have provided the functional properties observed with the instant application’s PNA of Formula I. Hence, applicant’s arguments and the declaration under 37 CFR 1.132 filed on September 6, 2022 are insufficient to overcome the instant rejection as well as all rejections maintained in the instant Office action. Further, the instant claims are not directed to the PNA compounds pointed out by applicant or by the declarant. The breadth of the instant claims is infinitely broad as the claims do not even recite any specific target pre-mRNA or any specific exon/intron. Claim 16 at best excludes only one target site of human HIF-1 pre-mRNA. Hence, the diversity of species within the claimed genus is indeterminable. As such, even if the specific PNA compounds pointed out by applicant/declarant indeed provide unexpected results compared to the closest prior art, Lee, the PNA species amount to only a fractional number of structural variants thus are not commensurate in scope with the genus claims in the instant case. Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
In view of the foregoing, this rejection is maintained. 

Claims 1, 7-12, and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Schnell et al. for the reasons set forth in the last Office action mailed on April 4, 2022 and for the reasons stated below.
Applicant's arguments filed on September 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Lee and Schnell do not suggest the instantly amended Formula I. Contrary to applicant’s argument, Lee’s disclosure does suggest the instantly amended limitations as explained at pages 3-4 hereinabove. 
Applicant argues that Schnell’s target sequences of SEQ ID Nos:6-8 “can include a 25-mer from the exon and a 25-mer from the intron.” Applicant thus concludes that the instantly claimed target sequence consisting of a 7-mer from the exon and a 7-mer from the intron is not taught. In response, applicant’s attention is directed to the fact Schnell taught that the length of human myostatin pre-mRNA intron/exon- or exon/intron-targeting antisense oligonucleotides is “12 or more contiguous nucleotides in a target region spanning an intron/exon splice junction”, wherein an “antisense oligomer of about 12-15 bases is generally long enough to have a unique complementary sequence.” See page 26. Even better, Schnell teaches that PNA oligomers can be shorter in length than PMOs. See page 36: “In general, PNA and LNA chemistries can utilize shorter targeting sequences because of their relatively high target binding strength relative to PMO and 2’O-Me oligomers.” Hence, Schnell’s disclosure does suggests making a 14-mer antisense oligomer that is complementary to a target sequence of 14 nucleotides in length spanning a 7-mer intron and a 7-mer exon. Now, see SEQ ID NO:6 comprising an “intron 1/exon 2” junction sequence disclosed in Table 1 at page 26 as copied below.

    PNG
    media_image4.png
    83
    686
    media_image4.png
    Greyscale

An ordinarily skilled artisan with ordinary creativity would have readily identified a 14-mer “spanning an intron/exon splice junction” as indicated with underline above and would have had a reasonable expectation of success in obtaining a 14-mer antisense oligonucleotide sequence that is complementary to the above-identified 14-mer sequence. Hence, there is nothing in Schnell that teaches away from arriving at a 14-mer antisense oligonucleotide targeting a 14-mer intron/exon junction sequence as claimed in the instant case. 
Applicant argues that one of ordinary skill in the art would not have had a reasonable expectation of success because Schnell’s oligonucleotides are PMOs of at least 20 nucleotides in length thus “Schnell fails to show any PNA, let alone PNAs with specific modifications as presently claimed”. In response, applicant’s attention is directed to the fact that applicant cannot show nonobviousness by attacking Schnell alone because the allegedly missing features are taught/suggested by Lee, and this rejection is not an anticipation rejection established on Schnell’s reference alone. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “PNAs are structurally different from PMOs” thus one of ordinary skill in the art would not have expected that “the parameters and properties shown for PMOs in Schnell would readily be applicable to PNAs in Lee.” In response, is it noted that the length of “antisense oligomer” and intron/exon target region sequences of human myostatin pre-mRNA as disclosed in Schnell are not limited to PMOs only. Schnell expressly teaches the “antisense oligomers” can be designed to comprise other modifications including PNA such as “peptide nucleic acid (PNA) oligomers which are further optionally substituted including further substitutions” (emphasis added). See pages 3 and 35. In addition, the instant rejection is not established on properties of Schnell’s PMO compounds. The secondary reference, Schnell, is used to show the state of the prior art such that making an “antisense oligomer” of 12-15 bases targeting at least 12 nucleotides of intron/exon junction of human myostatin pre-mRNA was already known in the art before the effective filing date, wherein the instant claims as broadly claimed do encompass human myostatin pre-mRNA intron/exon-targeting sequence. There is nothing in Schnell that teaches the antisense oligomer targeting at least a 12-mer spanning intron/exon junction of SEQ ID Nos:6-8 is applicable only to PMOs. In fact, Schnell teaches that the “antisense oligomer” is not limited to PMO modification but includes PNA as noted above. As such, there is no alleged unpredictability or lack of reasonable expectation of success. 
Applicant argues “unexpected high potency” is sufficient to obviate the rejection. In response, the alleged unexpected properties pointed out by applicant and declarant are not found persuasive as explained in detail hereinabove, which is fully incorporated by reference herein thus will not be repeated. 
In view of the foregoing, this rejection is maintained. 

Claims 1, 7-12, and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Mourich et al. for the reasons set forth in the last Office action mailed on April 4, 2022 and for the reasons stated below.
Applicant's arguments filed on September 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because Lee and Mourich do not suggest the instantly amended Formula I. Contrary to applicant’s argument, Lee’s disclosure does suggest the instantly amended limitations as explained at pages 3-4 hereinabove. 
Applicant argues that Mourich’s target sequences “can include a 36-mer from the exon and a 27-mer from the intron.” Applicant’s attention is directed to the fact that a person of ordinary skill in the art is a person of ordinary creativity. There is no teaching in Mourich that an antisense oligonucleotide must be fully complementary to the 36-mer exon sequence and the 27-mer intron sequence. As such, the examiner fails to understand the relevance of applicant’s continued arguments attacking the length of exon/intron within a region to be targeted. The objective fact remains that Mourich unequivocally teaches making a “12 or more contiguous nucleotides in a target region spanning an exon/intron junction”, and a person of ordinary skill/creativity would have readily understood that Mourich’s disclosure encompasses a 14-mer antisense oligonucleotide targeting a 7-mer exon/7-mer intron junction within the target region. 
Applicant argues that “Mourich fails to show any PNA, let alone PNAs with specific modifications as presently claimed”. As noted above, applicant’s attention is directed to the fact that applicant cannot show nonobviousness by attacking a single reference alone, in this case Mourich alone, because the allegedly missing features are taught/suggested by Lee, and this rejection is not an anticipation rejection established on Mourich’s reference alone. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “PNAs are structurally different from PMOs” thus one of ordinary skill in the art would not have expected that “the parameters and properties shown for PMOs in Mourich would readily be applicable to PNAs in Lee.” In response, is it noted that the length of “antisense oligomer” and exon/intron target region sequence of human type VII collagen (COL7A1) pre-mRNA as disclosed in Mourich are not limited to PMOs only as evidenced by the fact that the length/sequences are disclosed in reference to “antisense oligomer”, not specifically or exclusively for PMOs only. Furthermore, Mourich teaches that the antisense oligomer targeting exon 80/intron 80 of human COL7A1 pre-mRNA can be designed to non-morpholino subunits including PNA such as “peptide nucleic acid (PNA) oligomers which are further optionally substituted including further substitutions” (emphasis added). See pages 33 and 41. Hence, there is nothing in Mourich that teaches that the exon/intron target region sequence is exclusive only for PMO design, and there is nothing in Mourich that would have taught away from using Mourich’s exon 80/intron 80 of human COL7A1 target region sequence when making a 14-mer PNA oligomer of Lee’s Formula I. Thus, there is no alleged lack of reasonable expectation of success in the instant case.
Applicant’s arguments pertaining to “unexpectedly high potency” are not found persuasive for the reasons stated above, which is fully incorporated by reference herein thus will not be repeated. 
In view of the foregoing, this rejection is maintained. 

Claims 1, 7-12, and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Orum et al. for the reasons set forth in the last Office action mailed on April 4, 2022 and for the reasons stated below.
Applicant's arguments filed on September 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the instantly amended structural limitations are not taught by Lee or Orum. Contrary to applicant’s argument, Lee’s disclosure does suggest the instantly amended limitations as explained at pages 3-4 hereinabove. 
Applicant argues that “Lee does not disclose or teach PNAs that specifically target intron/exon” and “Orum fails to show any PNA, let alone PNAs with specific modifications as presently claimed”. Again, applicant cannot attack cited references individually to show nonobviousness because this rejection is established over the primary reference by Lee in view of the secondary reference by Orum. 
Applicant argues that “PNAs are structurally different from 2’-OMe and LNAs” thus one of ordinary skill in the art would not have expected that “the parameters and properties shown for 2’-OMe and LNA in Orum would readily be applicable to PNAs in Lee.” In response, it is note that there is no teaching in Orum that the nucleotide sequence targeting intron6/exon 7 of human TNFR2 pre-mRNA would not work when the sequence has Lee’s Formula I, especially when Lee expressly taught that Formula I “can tightly bind to a pre-mRNA and alter splicing of the pre-mRNA”, and Orum expressly taught that the antisense oligomer “is essentially incapable of recruiting ribonuclease H (RNase H) when formed in a duplex with a complementary mRNA molecule” and can comprise “PNA unit” or “peptide nucleic acid (PNA) analogues”. See paragraph 0096, 0104, 0271, and 0407. Hence, applicant’s alleged lack of reasonable expectation of success is not supported by any objective, factual evidence thus is found unpersuasive.
Applicant’s arguments pertaining to “unexpectedly high potency” are not found persuasive for the reasons stated above, which is fully incorporated by reference herein thus will not be repeated. 
In view of the foregoing, this rejection is maintained. 

Claims 1, 7-12, and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Ward et al., Pankratova et al., Orum et al., and Karras et al. for the reasons set forth in the last Office action mailed on April 4, 2022 and for the reasons stated below.
Applicant's arguments filed on September 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because none of the cited art suggests the instantly amended PNA. In so arguing, applicant argues what each of Lee (does not teach specific junctions), Ward, and Karras does not teach. In response, Lee’s disclosure does suggest the instantly amended limitations as explained at pages 3-4 hereinabove. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that one of ordinary skill has no reason to select SEQ ID NO:81 in view of Ward’s disclosure of “more than 70” oligonucleotides and the fact that SEQ ID NO:81 is not included in the preferred oligonucleotides. Applicant further argues that the examiner’s rationale “can only come from improper hindsight.” In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Note that the presence of alternatives (“more than 70” oligonucleotides) in the prior art is not sufficient to render a single species nonobvious. 
Applicant argues that Ward’s intron/exon targeting oligonucleotides of SEQ ID Nos:77-81 are not among the preferred oligonucleotides “presumably because of their comparatively weaker inhibition effects.” In response, it is noted that Ward’s preferred oligonucleotides are selected for those that “demonstrated at least 40% inhibition of human hypoxia-inducible factor 1 alpha expression in this assay” of “quantitative real-time PCR” using samples “from three experiments in which A549 cells were treated with the antisense oligonucleotides”. See paragraphs 0221-0222. Ward’s SEQ ID NO:81 provided 35% inhibition level thus was excluded from Ward’s preferred oligonucleotides. However, there is no teaching in Ward that the oligonucleotides that provides below 40% inhibition level should not be considered for modification. Ward does not criticize those that provided <40% inhibition level. In fact, there is no showing that SEQ ID NO:81 is ineffective as it provided 35% inhibition. 
“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley (27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
It is an unequivocal fact that Lee’s Formula I was taught to be useful not only for targeting mRNA thus “can affect or alter cellular functions by sequence specifically binding to a nucleic acid” but also for altering splicing of pre-mRNA, wherein Formula I “can tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA”. See page 14. In addition, before the effective filing date, making an intron/exon junction-targeting antisense oligonucleotide including a PNA antisense oligonucleotide was pursued by relevant artisans, not just the instant co-inventors, as evidenced by Pankratova and Orum. As such, a person of ordinary skill in the art pursuing an antisense oligonucleotide targeting an intron/exon junction of human HIF1-alpha would have reasonably pursued Ward’s SEQ ID NO:81 targeting a 10-mer intron 11 and a 10-mer exon 12 as the template for making Lee’s PNA oligonucleotide. 
	Applicant argues that Ward’s SEQ ID NO:81 activates RNase H and there is no showing that SEQ ID NO:81 induces exon skipping. In response, applicant’s attention is directed to the fact that the instant rejection is not established on using Ward’s gapmer motif structure hence, whether or not Ward’s oligonucleotide activates RNase H is irrelevant. Further, exon skipping activity provided by an oligonucleotide targeting an intron/exon junction of a pre-mRNA was reasonably expected in the relevant art as evidenced by Pankratova and Orum. That is, the exon skipping activity is dependent on the structure of the antisense oligonucleotide, which specifically targets the intron/exon junction. Further, there is no legal requirement that a prior art must demonstrate activity to establish obviousness. In fact, the instant claims, as broadly and generically claimed, do read on the PNA of Formula I targeting at least a 7-mer intron 11 and a 7-mer exon 12 of human HIF1-alpha. Note that the instant claims, including claim 16, do not exclude the target sequence rendered obvious in the instant rejection. Since the structural requirements are satisfied by the PNA oligonucleotide rendered obvious in the instant rejection, it necessarily follows that the obvious PNA oligonucleotide must possess the functional property of inducing exon skipping, absent objective evidence to the contrary. 
	Applicant alleges that one of ordinary skill in the art would not have been motivated to use RNase H-activating oligonucleotides of Ward for exon skipping, because Lee’s PNAs do not active RNase H. In response, it is noted that making a 15-mer PNA antisense oligomer based on a known 20-mer RNase H-activating 20-mer 2’-MOE antisense oligomer targeting the overlapping, same 15-mer region was known so as to “determine whether a PNA oligomer could also function as a selective modulator of alterative mRNA splicing” as the interest in PNA oligomers such as “making them interesting third generation antisense molecules with potential therapeutic application” was prevalent in the prior art as reported by Karras. See pages 7853-7854 (emphasis added). See also page 7855 disclosing the following: “Because a uniform 2’-O-MOE modification is known to confer high-affinity hybridization properties to oligonucleotides, we wished to evaluate whether another high-affinity modification, PNA, would also induce antisense-mediated splicing activity in cells.” (emphasis added). See also page 7857 disclosing the following: “With regard to an antisense approach, these studies have to date only evaluated 2’-O-MEO-modified “gapmer” RNase H-dependent oligonucleotides. Thus, PNA antisense oligomer targeting of the IL-5R chain is an attractive alternative which may provide in vivo pharmacological activity.” (emphasis added). As such, there is nothing unconventional or unreasonable for a person of ordinary skill in the relevant art to pursue a PNA oligomer based on a chemically different oligomer. In fact, an ordinarily skilled artisan would have been motivated to make a 15-mer PNA olimer designed based on a 20-mer gapmer as the PNA oligomer was deemed “an attractive alternative” to gapmers, regardless of the different modes of action. Hence, applicant’s persistent, continued attack on the differences between Ward’s gapmer and Lee’s PNA for establishing alleged lack of reasonable expectation of success is not found persuasive. Further, applicant’s argument that “Karras does not provide any motivation or reasonable expectation of success” is also not found persuasive for the reasons stated above.
	Applicant argues that the oligonucleotides of Pankratova and Orum are chemically different thus Pankratova and Orum do not provide motivation/reasonable expectation of success. In response, applicant’s attention is directed to the fact that the instant obviousness rationale in the instant rejection is established over Lee’s PNA of Formula I in view of the teachings of secondary references thus Lee’s PNA structure is not changed. Further, regardless of whether the chemistry of oligonucleotides of Pankratova and Orum are different from that of Lee’s PNA of Formula I, Pankratova and Orum teach the state of the prior art knowledge such that an antisense oligonucleotide designed to target an intron/exon junction of a pre-mRNA does induce exon skipping. Further, Karras taught exon 9 skipping activity provided by the “IL-5R antisense oligomers hybridize to a purine-rich region near the 3’ ss of intron 8.” (emphasis added). See page 7857. Hence, targeting just downstream of the 3’ splice site of intron 8 (thus very proximal to exon 9) was sufficient to provide exon skipping. As such, there is no reason for a person of ordinary skill in the art to not predict exon skipping activity by Lee’s PNA Formula I targeting at least a 7-mer intron 11 and a 7-mer exon 12 of human HIF1-alpha.
	Applicant’s arguments pertaining to “unexpectedly” or “surprisingly” “high potency” of antisense compounds such as “HIF-ASO 2”, “AR-ASO 1”, “SCN-ASO 7” at very low concentrations by comparing to oligonucleotides of secondary references are not found persuasive because unexpected results must be compared to the closest prior art, which is Lee’s disclosure pertaining to Formula I, which is taught to alter pre-mRNA splicing by tightly binding to a pre-mRNA. Further, even if the antisense compounds referred to by applicant and pointed out in the declaration were to really show unexpected results compared to Lee’s PNA, the antisense compound species are not commensurate in scope with the instant claims. See also pages 5-6 hereinabove for further explanation.
	In view of the foregoing, this rejection is maintained. 

Double Patenting
Claims 1, 7, and 16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,680,253 in view of Pankratova, Schnell, Mourich, Orum, Ward, Lee, and Karras for the reasons set forth in the last Office action mailed on April 4, 2022 and for the reasons stated below.
Applicant's arguments filed on September 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because of the reasons set forth in the §103 rejection. In response, applicant’s arguments provided in the §103 rejection above are not found persuasive. Hence, this rejection is maintained. 

Claims 1, 7-12, and 16 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-11 of Application No. 16/326,266 for the reasons set forth in the last Office action mailed on April 4, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection.

Claims 1, 7-12, and 16 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-11 of Application No. 16/333,855 for the reasons set forth in the last Office action mailed on April 4, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection.

Claims 1, 7-12, and 16 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-11 of Application No. 16/630,688 for the reasons set forth in the last Office action mailed on April 4, 2022 because applicant did not provide any substantial rebuttal arguments addressing the supposed errors of this rejection.

      New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the remarks filed on September 6, 2022, applicant merely states that support for “the new claims can be found throughout the specification and the claims as originally filed” without pointing out specific passages/claim numbers. 
It is noted that originally filed claims do not even contain any claim reciting a concentration. Furthermore, the specification does not appear to describe the limitation of “1 pM or less in an aqueous solution.”
Accordingly, it is concluded that claims 20-21 introduce new matter that is not adequately described by the specification/claims as originally filed. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635